Citation Nr: 1715004	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial increased disability rating for anxiety disorder NOS (features of PTSD), currently rated 30 as percent disabling.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for anxiety disorder NOS (features of PTSD) and assigned a 30 percent rating, effective from May 16, 2011; and denied entitlement to service connection for bilateral loss and tinnitus. 

The Veteran filed a notice of disagreement in February 2012.  He twice requested a Board hearing-once specifying a Travel Board hearing, and once requesting a videoconference hearing.  In a March 2015 correspondence to the Board, however, the Veteran indicated that he wanted to withdraw his request for a Board hearing, and asked that his case be submitted to the Board for a decision.  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.

The issue of entitlement to an initial increased disability rating for anxiety disorder NOS (features of PTSD), currently rated 30 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to his military service. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his military service.


CONCLUSION OF LAW

1.  Resolving doubt in favor of the Veteran, the Veteran's bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving doubt in favor of the Veteran, the Veteran's tinnitus was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to grant the claims for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

B.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and all identified, available, and relevant private treatment records have been obtained and associated with the record.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.  The Veteran was also provided with a VA examination in December 2011.  With respect to a Board hearing, as noted, the Veteran withdrew his request in March 2015.

In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Factual Background and Analysis

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



A. Bilateral Hearing Loss 

With respect to the first element of service connection, a current diagnosis, the Veteran underwent a private audiological examination in April 2011 that provided a diagnosis bilateral hearing loss.  The Veteran was also subsequently scheduled for a VA examination in December 2011 which diagnosed bilateral sensorineural hearing loss.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was Light Weapons Infantryman during service.  The Veteran has reported that he was exposed to loud noises from machine guns, M-16 rifles, Claymore mines, and hand grenades without the use of ear protection.  Therefore, the Board finds that the record contains credible evidence of in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second element for service-connection.

As to the third element of service connection, it must be determined whether the Veteran's current bilateral hearing loss is related to service.

The Veteran's service treatment records include an audiogram at the time of induction dated October 1966 and an October 1968 separation audiogram, both of which show hearing within normal limits.  As there is no competent evidence of a hearing loss disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

A private audiological examination was conducted in April 2011.  The audiological summary revealed that the Veteran's puretone threshold averages, in decibels, were 33dB at 500, 1000, and 2000 Hertz (Hz) in the right ear and 28dB at 500, 1000, and 2000 Hertz (Hz) in the left ear.  Speech Reception Threshold was 40 dB in the right ear and 30 dB in the left ear.  Speech Discrimination Scores  were 92% in the right ear at 70dB and 96% in the left ear ay 70dB. 
The private examiner noted that the Veteran was exposed to gunfire during service.  It was also noted that the Veteran had no past ear pathology.  The examiner reported mild to moderate, mixed hearing loss in each ear.  Discrimination among spoken words appeared to be good in both ears.  The examiner opined that it was more likely than not that the hearing loss was initiated in military service, with possible aggravation by work noise after separation from service. 

In contrast, the Veteran was afforded a VA examination for his bilateral hearing loss claim.  On the authorized audiological evaluation in December 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
45
65
LEFT
20
35
60
75
90

Speech audiometry revealed speech recognition ability of 100% in the right ear and of 96% in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz).

In the accompanying report, the examiner opined that the Veteran's hearing loss was less likely than not related to or aggravated by military noise exposure during service.  The examiner stated that normal hearing sensitivity was evidenced at entrance and separation from service with no significant change in thresholds evidenced in either ear.  The examiner referenced to the Institute of Medicine report on noise exposure in the military, which concluded that noise-induced hearing loss (NIHL) occurs immediately and that there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss and finds that the evidence is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).

B.  Tinnitus

The Board finds that the Veteran has a current diagnosis of tinnitus.  A private audiological examination in April 2011 notes constant ringing in the Veteran's right and left ears.  The Veteran also underwent a VA examination in December 2011 where he was diagnosed with recurrent tinnitus.  As such, the first element of service-connection has been met. 

Next, the Board finds that the Veteran was exposed to loud noise while in service, for the reasons discussed in the hearing loss analysis above.  Thus, the second element for service-connection is satisfied.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed tinnitus is related to active service.  

Service treatment records are absent for any complaint or diagnosis of tinnitus during service.

As previously discussed, the Veteran received a private audiological examination in April 2011.  The examiner opined that it was more likely than not that the ringing tinnitus was initiated in military service, with possible aggravation by work noise after separation from service.

The Veteran also underwent a VA examination in December 2011. The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She opined that normal hearing sensitivity was evidenced throughout service with no change in thresholds for either ear.  The examiner further opined that the cause of the Veteran's tinnitus probably lies elsewhere or more likely cannot be determined to a reasonable degree of certainty based on the evidence. 

The VA examiner's opinion was both competent and credible; however, the Board finds it as probative as the private examiner's competent and credible conclusion.  When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert, supra.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to an initial increased disability rating for anxiety disorder NOS (features of PTSD), currently rated 30 percent disabling.  The Board notes that the Veteran's VA Form 9 indicates that he experiences the following symptoms from his service-connected anxiety disorder:  inability to work closely with others, panic attacks more than once a week, need for isolation, difficulty understanding complex commands, frustration, forgetfulness, lack of motivation, inability to be around a lot of people, and irritability. 

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In this case, the December 2012 VA Form 9 indicates an increase in the severity of the Veteran's symptoms since the most recent VA examination was conducted in December 2011.  The Board finds that this is enough to require a new VA examination.  As such, a remand for a new VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his anxiety and cognitive disorders.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  The pertinent rating criteria must be provided to the examiner.

2.  After the above action has been completed, along with any other development deemed necessary, readjudicate the claim. If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, afford the appropriate period of time to respond, and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


